DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 12/17/2021.
 Claims 1-17 are cancelled. Claims 18-35 are allowed with following examiner amendment.

Terminal Disclaimer
The terminal disclaimer filed on 2/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent application #16/002,095 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shaun Hawkinson on 2/24/2022.
The application has been amended as follows: 


	processing measurement data generated by in-field measurement devices of the power
supply network by associated neural attention models, such that a global network state profile of the power supply network is provided, the global network state profile comprising for the in-field measurement devices of the power supply network, a class probability distribution over contingency classes;
	processing the measurement data generated by the in-field measurement devices of the power supply network, such that a relevance profile of the power supply network is provided, the relevance profile comprising for the in-field measurement devices a relevance distribution indicating a probability where an origin of a contingency within the power supply network resides;
	forming a candidate contingency profile by the global network state profile and the relevance profile of the power supply network;
	comparing the candidate contingency profile with reference contingency profiles stored in a reference contingency database, such that contingencies in the power supply network are recognized; and
	computing a final similarity metric indicating a similarity between [[a]] the candidate contingency profile , wherein the contingency is recognized based on the computed final similarity metric and one or more countermeasures are performed to remove the recognized contingency.

32. (Currently Amended) A monitoring system configured to recognize contingencies in a power supply network, the monitoring system comprising:
	in-field measurement devices configured to generate measurement data of the power
supply network;
	a processor configured to:
		process the measurement data generated by the in-field measurement devices of the power supply network by associated neural attention models, such that a global network state profile of the power supply network is provided, the global network state profile comprising for the in-field measurement devices of the power supply network a class probability distribution over contingency classes;
		process the measurement data generated by the in-field measurement devices
of the power supply network, such that a relevance profile of the power supply network is provided, the relevance profile comprising for the in-field measurement devices a relevance distribution indicating a probability where an origin of a contingency within the power supply network resides;
		form a candidate contingency profile by the global network state profile and the relevance profile of the power supply network;
		compare the candidate contingency profile with reference contingency profiles stored in a reference contingency database of the monitoring system, such that contingencies are recognized in the power supply network; and
		compute, for each of the reference contingency profiles stored in the reference contingency database, a similarity metric indicating a similarity between [[a]] the candidate contingency profile , wherein the contingency is recognized based on the computed similarity metric and one or more countermeasures are performed to remove the recognized contingency.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has filed Terminal Disclaimer to overcome the double-patenting rejection set forth in previous Office action. 
As per the 103 rejections, Applicant’s arguments are persuasive therefore the 103 rejections have been withdrawn. No prior arts have been found to, individually or in combination, teach the limitations of the claims.
After discussion with Examiner, Applicant further amended the claims to get rid of the ambiguity of the languages, and added tangible practical action of “one or more countermeasures are performed to remove the recognized contingency” to overcome potential 101 rejection for abstract idea.
Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115






/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115